DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al. (U.S. Patent No. 6,039,436).
Regarding claim 1, in Figure 3, Andrews discloses a method of manufacturing a component carrier, comprising: providing a laminated stack (Figure 3) having at least one electrically conductive layer structure (15, Figure 1) and/or at least one electrically insulating layer structure (20, 30, 32, 24, 22); at least partially covering a component (14) with a transition layer (20) having a thickness in a range from 1 nm to 100 nm (layer 20 is a thin layer of silicon nitride having a typical thickness of 0.1 µm; col. 4, lines 7 - 14); and assembling the component with the stack (Figure 3).
Regarding claim 2, Andrews discloses wherein the method comprises covering the component with the transition layer before the assembling or after the assembling (Figure 3).
Regarding claim 3, Andrews discloses wherein the method comprises forming the transition layer with a thickness in a range from 3 nm to 20 nm (Figure 3).
Regarding claim 4, Andrews discloses carrying out a surface treatment of at least one of at least part of a surface of the component and at least part of a surface of the transition layer (Figure 3).
Regarding claim 5, Andrews discloses wherein the method comprises forming the transition layer by at least one of the group consisting of coating, wet process treatment, printing, dispensing and depositing (Figure 3).
Regarding claim 6, Andrews discloses wherein the method comprises forming the transition layer by vapor deposition, in particular by at least one of the group consisting of Physical Vapor Deposition and Chemical Vapor Deposition (Figure 3).
Regarding claim 7, in Figure 3, Andrews discloses a component carrier, comprising: a laminated stack (Figure 3) having at least one electrically conductive layer structure (15, Figure 1) and/or at least one electrically insulating layer structure (20, 30, 32, 24, 22); and a component (14) at least partially covered with a transition layer (20) having a thickness in a range from 1 nm to 100 nm (layer 20 is a thin layer of silicon nitride having a typical thickness of 0.1 µm; col. 4, lines 7 - 14); wherein the component is assembled with the stack (Figure 3).
Regarding claim 8, Andrews discloses wherein the transition layer is configured for promoting adhesion between the component and the stack (Figure 3).
Regarding claim 9, Andrews discloses wherein the transition layer is configured for sealing the component (Figure 3).
Regarding claim 10, Andrews discloses wherein the transition layer is configured for buffering stress between the component and the stack (Figure 3).
Regarding claim 11, Andrews discloses a redistribution layer being at least partially covered by the transition layer (Figure 3).
Regarding claim 12, Andrews discloses at least one of the following features: only a dielectric material of the redistribution layer is selectively covered by the transition layer; only an electrically conductive material of the redistribution layer is selectively covered by the transition layer; an entire exposed surface of the redistribution layer, except for at least one surface portion of electrically conductive material of the redistribution layer contacting at least one component pad, is covered by the transition layer; only a part of an exposed surface of the redistribution layer, which part is more prone to stress and/or delamination than another part of the exposed surface of the redistribution layer, is covered by the transition layer (Figure 3).
Regarding claim 13, Andrews discloses at least one of the following features: a component body of the component is covered by the transition layer; an entire surface of the component is covered by the transition layer; an entire surface of the component except for at least one portion of at least one component pad being directly electrically connected to the at least one electrically conductive layer structure is covered by the transition layer; the transition layer comprises a material having hydrogen and/or hydroxyl groups; the transition layer comprises a material having silane groups; the transition layer comprises a material having polyamideimide; the transition layer comprises a material having alumina; the transition layer comprises a material having glass; the transition layer comprises a material having a ceramic; the transition layer comprises a material having a resin; the transition layer comprises a material having a metallic compound (Figure 3).
Regarding claim 14, Andrews discloses wherein the transition layer comprises Bis(2-methoxyethyl)ether and aromatic polyamideimide (Figure 3).
Regarding claim 15, Andrews discloses comprising at least one of the following features: the transition layer comprises 60 to 95 weight percent of Bis(2-methoxyethyl)ether; the transition layer comprises 5 to 40 weight percent of aromatic polyamideimide; the transition layer comprises N-Methyl-2-pyrrolidone (Figure 3).
Regarding claim 16, Andrews discloses wherein the transition layer comprises less than 5 weight percent of N-Methyl-2-pyrrolidone (Figure 3).
Regarding claim 17, Andrews discloses wherein the component is embedded in the stack (Figure 3).
Regarding claim 18, Andrews discloses wherein the component is surface-mounted on the stack (Figure 3).
Regarding claim 19, Andrews discloses wherein the thickness of the transition layer is in a range from 3 nm to 20 nm (Figure 3).
Regarding claim 20, Andrews discloses at least one of the following features: the component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a cryptographic component, a transmitter and/or receiver, an electromechanical transducer, an actuator, a microelectromechanical system, a microprocessor, a capacitor, a resistor, an inductance, an accumulator, a switch, a camera, an antenna, a magnetic element, a further component carrier, and a logic chip; the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten; the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; the component carrier is shaped as a plate; the component carrier is configured as one of the group consisting of a printed circuit board, and a substrate; the component carrier is configured as a laminate-type component carrier (Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847